Citation Nr: 0409285	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  00-21 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral flat 
feet.  

2.  Entitlement to service connection for degenerative disc 
disease of cervical and lumbosacral spine, to include as 
secondary to bilateral flat feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Counsel




INTRODUCTION

The veteran had active service from June 1949 to February 
1950.  

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from 
rating determinations by the New York, New York, Regional 
Office (RO).


FINDINGS OF FACT

1.  Bilateral flat feet were not manifested in service and 
are not shown by competent evidence to be related to service.

2.  Degenerative disc disease of the cervical and lumbosacral 
spine was not diagnosed or otherwise demonstrated until many 
years after service, and no medical evidence has been 
submitted linking the veteran's current back disabilities to 
service.

3.  Service connection has not been granted for flat feet.


CONCLUSIONS OF LAW

1.  The veteran's flat feet were not incurred in or 
aggravated during his military service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2002).

2.  Degenerative disc disease of the cervical and lumbosacral 
spine was not incurred in or aggravated by active service, 
and cannot be service connected secondary to flat feet as 
flat feet are not service connected.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi 17 Vet. App. 412 
(2004).  In this case it was essentially held that the notice 
and assistance provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA) should be provided to a claimant prior to 
any adjudication of the claim.  In this case, the claim had 
been filed, and initial adjudication had taken place before 
the VCAA was enacted.  Thus, preadjudication notice was not 
provided nor was it possible.  The Court decision did not 
contain a remedy under such facts, and there appears to be no 
efficient remedy evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with, to the extent applicable in 
this case.  There is no indication that there is additional 
evidence to obtain, there is no additional notice that should 
be provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events is not shown to have any effect on the case or to 
cause injury to the claimant.  As such, the Board concludes 
that any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096, substantially amended the 
provisions of Chapter 51 of Title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2001).  The changes in law have 
amended the requirements as to VA's development efforts in 
this case, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001), 
overruled in part on other grounds, Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003)).  The intended 
effect of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide a claimant who files 
a substantially complete application for VA benefits.  The 
regulations also provide guidelines regarding VA's duties to 
notify claimants of necessary information or evidence and to 
assist claimants in obtaining evidence.  The regulations, 
which in pertinent part are effective as of the date of 
enactment of the VCAA, interpret and implement the mandates 
of the statute, "and do not provide any rights other than 
those provided by the VCAA."  66 Fed. Reg. 45,629.  See also 
VAOPGCPREC 7-2003 (Nov. 19, 2003), as to retroactivity of the 
VCAA regulations.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the appellant's claim file, to ascertain whether remand to 
the RO is necessary in order to assure compliance with the 
new legislation.  It is noted that the development of medical 
evidence appears to be complete.  By virtue of the September 
2000 and May 2003 Statements of the Case (SOCs), June 2002 
Supplemental Statement of the Case (SSOCs), August 2001 
correspondence, and associated correspondence issued since 
the appellant filed his claims, the appellant has been given 
notice of the information and/or medical evidence necessary 
to substantiate his claims.  He was advised that, if he 
adequately identified relevant records with names, addresses, 
and approximate dates of treatment, the RO would attempt to 
obtain evidence on his behalf.  

The RO also advised the appellant of the evidence obtained 
and considered in deciding his claims, in the June 2002 SSOC 
and May 2003 SOC.  In addition, the appellant was advised of 
the specific VCAA requirements in the August 2001 letter and 
May 2003 SOC.  It thus appears that all obtainable evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims folder, and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (noting VA must communicate with 
claimants as to the evidentiary development requirements of 
the VCAA).  See also Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002) (requiring that the Board identify documents in 
file providing notification which complies with the VCAA).  

The Board is aware that, in a decision promulgated in 
September 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the Court 
of Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) (2003) 
as inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Court 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
But see Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. §§ 5102, 5103).

Inasmuch as the appellant has had more than ample time during 
the pendency of this matter in which to submit supportive 
information, evidence, and argument, and has in fact done so, 
the holding of the Federal Circuit in its decision in PVA, 
supra, has been fulfilled.  In any event, the recently 
enacted statute, Public Law No. 108-183, has essentially 
reversed the holding in the PVA case.

Therefore, the Board finds that no useful purpose would be 
served in remanding this matter for more development or 
procedural steps.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  See also Kuzma v. 
Principi, 341 F.3d 1237, (Fed. Cir. 2003).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002).

I.  Pertinent Law and Regulations

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated thereby.  38 U.S.C.A. §§ 1131 (West 2002); 38 
C.F.R. § 3.303 (2003).  Where there is a chronic disease 
shown as such in service or within the presumptive period 
under § 3.307 so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2003).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Further, service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury. 38 C.F.R. § 3.310(a).  In 
addition, when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected disability, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

II.  Service connection for bilateral flat feet

Service medical records are entirely negative for complaints 
or findings associated with flat feet.  His separation 
physical was conducted in February 1950.  It revealed no 
pertinent complaints and the feet were normal on clinical 
evaluation.  It is noted that there was an isolated treatment 
for athlete's foot near the time of separation, but no 
recorded reference to flat feet.

The post-service evidence of record includes VA and private 
treatment records, which cover the period from 1999 to 2003.  
Specifically, the private medical records dated in October 
2000 show that the veteran claimed to experience pain in the 
balls of his feet.  No diagnosis was provided.  VA treatment 
records dated in 2001 show that the veteran complained of 
pain in his feet and was diagnosed with plantar fasciits and 
pes planus (flat feet).  

After review the medical evidence of record the Board notes 
that service medical records are totally devoid of any report 
or clinical finding of flat feet.  Significantly, there was 
no reference to pes planus at the time of his 1950 service 
separation examination.  Instead, a clinical evaluation of 
his feet revealed normal findings.  As such, the veteran's 
service medical records do not affirmatively establish that 
his flat feet had their onset during his military service.

Post-service evidence shows that the first documentation of 
flat feet was made in 2001, 51 years after the veteran's 
discharge from military service.  However, this treatment 
report does not, in any way, suggest that the veteran's flat 
feet originated during his military service.  In fact, there 
are no treatment records that relate the veteran's flat feet 
to active service. 

In light of the fact that the veteran's service medical 
records, including his February 1950 service separation 
examination, are negative for any indication that he 
experienced any disability of the feet, the Board must 
conclude that the preponderance of the competent and 
probative evidence is against finding that the veteran's 
current bilateral flat feet were incurred in service.

The Board appreciates the sincerity of the veteran's belief 
in the merit of his claim.  Certainly, he is competent to 
state that he experienced pain or other symptoms in his feet 
during service.  However, it is well established that, as a 
layperson, he is not considered capable of opining, no matter 
how sincerely, that he incurred a disability of the feet 
during service, or that his current symptoms are the result 
of any injury that may have been sustained in service.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).  As noted above, the veteran 
was examined at separation, and the examining physician 
concluded that his feet were normal.  The Board believes this 
to be the most probative evidence of record regarding whether 
bilateral flat feet was incurred in service.  The competent 
evidence in this case does not provide a basis for favorable 
action on the veteran's claim.

The evidence preponderates against the claim and there is no 
doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 2002).  
The benefit sought on appeal must accordingly be denied.

III.  Service connection for degenerative disc disease 
of the cervical and lumbosacral spine 

A review of the service medical records shows that the in 
August 1949, the veteran was seen with complaints of a 
headache and backache.  The diagnosis was upper respiratory 
infection.  The February 1950 separation examination revealed 
that the spine and other extremities were normal.  

The veteran was accorded a VA examination in March 1958.  
There were no complaints reported pertinent to cervical or 
lumbosacral pain.  

Radiographs of the cervical spine taken in October 1999 
showed degenerative changes of the discs and vertebrae with 
severe left foraminal stenosis at C2-3, mild left foraminal 
stenosis at C4-5 and mild disc bulging at C3-4 and C4-5, as 
well as tiny central protusion at C6-7.  

VA treatment records dated from November 1999 to June 2003 
show that the veteran was seen on numerous occasions with 
complaints of low back pain associated with radiation into 
lower extremities and numbness.  The primary diagnosis was 
chronic low back pain.  Other diagnoses include multilevel 
degenerative disc disease, lumbosacral spine and multilevel 
cervical degenerative disc disease. 

Radiographs of the lumbosacral spine taken in December 1999 
showed degenerative disc disease between L5-S1 and to a 
lesser degree at T12-L1. 

In an October 2000 report from Chronic Pain Group, it is 
noted that the veteran was referred because he experienced 
chronic pain in his lower back.  He related that his lower 
back pain began at age 17 subsequent to an assault in the 
military by six fellow soldiers.  He further stated that he 
did not report this incident.  The diagnosis was chronic pain 
lower back.  

The veteran and his representative contend that service 
connection is warranted for cervical and lumbosacral spine 
disabilities.  The relevant evidence of record includes the 
veteran's service medical records and the reports of VA 
outpatient treatment records.

The veteran's service medical records are completely negative 
for any complaints of, or treatment for, any neck or cervical 
spine or low back disabilities.  They are also negative for 
any assault.  

The veteran has submitted numerous medical records indicating 
continued treatment for his cervical and lumbosacral spine 
disabilities.  There is no competent evidence that attributes 
the pathology to service.  It was first shown years after 
service.  As flat feet are not service connected, secondary 
service connection is not for application.

Having reviewed the complete record, the Board finds that the 
preponderance of the competent and probative evidence is 
against the veteran's claim of entitlement to service 
connection for a variously diagnosed back disorder.  In 
essence, we believe that the evidence of record demonstrates 
that degenerative disc disease of the cervical and 
lumbosacral spine was not incurred in or aggravated by active 
military service.

In this regard, the Board notes that the service medical 
records are negative for any complaints or treatment for any 
neck or back disorders during service, least a diagnosis for 
degenerative disc disease of cervical and lumbosacral spine.  
Most significantly, physical examination at separation 
revealed the veteran's spine to be normal.  Post-service 
medical records reveal no complaints of back problems until 
1999, which is approximately forty-nine years following his 
separation from service.  In light of this record, which 
includes a competent medical opinion at separation indicating 
that his spine was normal, and no competent evidence 
suggesting a relationship between his currently claimed 
degenerative disc disease of the cervical and lumbosacral 
spine and service, the Board concludes that the evidence 
preponderates against finding that the claimed disabilities 
were incurred in service or are related to service connected 
disability.

The Board appreciates the sincerity of the veteran's belief 
in the merit of his claim.  Certainly, he is competent to 
state that he experienced pain or other symptoms in his back 
during service.  However, it is well established that, as a 
layperson, he is not considered capable of opining, no matter 
how sincerely, that he sustained a disability of the back 
during service, or that his current symptoms are the result 
of any injury that may have been sustained in service.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).  As noted above, the veteran 
was examined at separation, and the examining physician 
concluded that his spine was normal.  The Board believes this 
to be the most probative evidence of record regarding whether 
any disability of the spine was incurred in service.

The Board recognizes that various examiners have noted that 
the veteran had a history of a low back pain for since 
military service (1949), due to an assault sustained therein 
by fellow soldiers.  However, the Court has held that a bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the individual who transcribed it is 
a health care professional.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  In this instance, the Board believes 
that it is clear from the text of the clinical notes that the 
examiners were merely offering a transcription of lay history 
provided by the veteran, and not an independent conclusion 
based upon actual study of the veteran's history.  Thus, the 
Board finds these notations to be of no probative value.  

The Board has, of course, considered the possibility of 
obtaining an additional medical examination and/or opinion 
that specifically addresses the issue of whether the 
veteran's current problems are related to his reports of 
symptoms in service.  See 38 U.S.C.A. § 5103A(d) (West Supp. 
2002), calling for an examination or opinion when necessary 
to make a decision on a claim.  However, as discussed in 
detail above, his physical examination at separation showed 
his spine to be normal.  Subsequent records are also 
negative.  The earliest evidence of a diagnosed back 
disability does not appear in the record until over twenty-
four years following his separation from service.  In light 
of this record, the Board believes that any opinion obtained 
regarding a relationship between his claimed disability and 
his military service would be based on sheer speculation, 
and, based upon this record and the VCAA, is not necessary 
for us to reach our decision.

The Court has clearly held that a medical opinion based on 
speculation, without supporting clinical evidence, does not 
provide the required degree of medical certainty, and would 
be of no probative value.  Bloom v. West, 12 Vet. App. 185, 
187 (1999); Black v. Brown, 5 Vet. App. 177, 180 (1995); see 
also Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (noting 
that the "Board [is] not bound to accept opinions of two 
physicians who made diagnoses . . . almost 20 years following 
appellant's separation from service and who necessarily 
relied on history related by appellant").  Because any 
opinion obtained in this regard would be of no probative 
value, the Board believes that a remand of this case, or 
other development efforts to obtain such an opinion, is not 
warranted.  See Soyini v. Derwinski, 1 Vet. App. at 546; 
Sabonis v. Brown, 6 Vet. App. at 430.

With respect to the veteran's claim of entitlement to service 
connection for degenerative disc disease of the cervical and 
lumbosacral spine proximately due to bilateral flat fee, 
service connection has not been established for bilateral 
flat feet.  In the absence of service connection for 
bilateral flat feet, there is no basis under the law to grant 
entitlement to secondary service connection for degenerative 
disc disease of the cervical and lumbosacral spine.  See 38 
C.F.R. § 3.310(a); See Sabonis, 6 Vet. App. at 430 (in a case 
where the law and not the evidence is dispositive, a claim 
must be denied because of the absence of legal merit or the 
lack of entitlement under the law).

In conclusion, the Board concludes that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for degenerative disc disease of the 
cervical and lumbosacral spine.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Service connection for bilateral flat feet is denied.  

Service connection for degenerative disc disease of the 
cervical and lumbosacral spine, to include as secondary to 
flat feet, is denied.  

	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



